Citation Nr: 1608926	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue(s) of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO found that the evidence of record did not support that the Veteran's current COPD was present during service, and there was no evidence to link his current COPD to his service 25 years prior.

2.  Within one year of the April 2008 rating decision, the Veteran submitted additional evidence (February 2009).  A November 2009 rating decision continued the denial of entitlement to COPD, finding that although the Veteran may have been exposed to a missile oxidizer leak, that there was no evidence to suggest such exposure would result in COPD.  The Veteran did not timely appeal this decision.

3.  New evidence received since the November 2009 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 



CONCLUSIONS OF LAW

1.  A November 2009 rating decision by the RO that denied the Veteran's claim for service connection for COPD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2015). 
 
2.  New and material evidence has been received to reopen the claim of service connection for COPD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Given the Board's favorable disposition of the claim to reopen a claim of entitlement to service connection for COPD, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.


Analysis

The Veteran claims he developed COPD as a result of his exposure to a missile oxidizer leak at McConnell Air Force Base (AFB) on August 24, 1978.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The November 2009 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim of entitlement to service connection for COPD may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a "low threshold" that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The relevant evidence before VA at the time of the November 2009 decision consisted of service treatment records, VA treatment record from the mid-1980s diagnosing pneumonia, sinusitis and bronchitis, an abstract on the McConnell AFB missile accident, and a statement from the Veteran.  The abstract noted that one of three men who were exposed to very high concentrations of the oxides of nitrogen and suffered from severe respiratory distress, survived.  Others with moderate exposure needed corticosteroid therapy, and had hypoxemia two weeks later.  The Veteran's statement to the VA was that when he was stationed at McConnell in 1979, he was "putting fuel in a fuel tank near a silo when a fire broke out," and he was exposed to smoke and fumes.  A May 2007 record diagnosed COPD. The record noted the Veteran smoked on pack of cigarettes per day, and that he had symptoms of shortness of breath for two years.  Additionally, a Defense Personnel Records Information Retrieval System (DPRIS) record noted that the Veteran's unit, the 381st Security Police Squadron was stationed at McConnell AFB in August 1978.

Since the November 2009 decision, the Veteran has submitted articles on the medical link between exposure to various oxides of nitrogen (dioxide, monoxide, and in the form of air pollution) and respiratory disorders, including COPD and asthma.  He also submitted an article which details the events of the August 1978 accident, and includes a description of the oxidizer fume clouds and the health of the men exposed.  The article also articulates how the security team was utilized during the accident. 

The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

Based on this newly submitted evidence, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for COPD.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for COPD is granted.



REMAND

As noted above, the Veteran served as a security specialist with the 381st Security Police Squadron at McConnell AFB in August 1978, at the time of the missile fuel oxidizer accident.  The Veteran has stated that he was off-base when the accident occurred, but that he was called back to the base to help (be a "first responder") after the accident occurred.  The Board notes that an Award Recommendation letter contained in the Veteran's service records provided an Airman Medal and an Air Force Commendation medal to several people in association with their support during the missile accident in August 1978.  The Veteran's name is not one of the ones listed for either medal.  Although the evidence does not support that the Veteran was in direct support during the missile fuel oxidizer accident, his attachment to a unit stationed at the AFB indicates that he likely was in the vicinity of the accident.

An article submitted by the Veteran describes the accident in detail.  Noting that a fuel line carrying a toxic chemical used as rocket propellant ruptured during fueling of an unarmed Titan II missile.  The oxidizer was noted to be nitrogen tetroxide in the article.  The article noted that security police at the end of the launch complex access road were notified of the accident within a few minutes and were told to stand by to evacuate the surrounding area.  After the men directly involved in the accident were able to exit the silo, and cut a hole through the nearby fence, some security members took them to a nearby farm house to hose of the chemical prior to their transportation to a nearby hospital.  The article noted that the oxidizer fumes formed a cloud about one mile long and 1/2 mile wide.  Six hours after the incident the toxic fumes were still spewing into the air, but they were dissipating within one half mile.  

An article abstract submitted by the Veteran, from the Journal of the American Medical Association noted studied the McConnell missile accident, and the "clinical spectrum of nitrogen dioxide exposure."  Other articles from the Veteran included information on nitrogen monoxide, although this article was not specific to the McConnell accident.  It is unclear form the record if the fuel oxidizer was nitrogen tetroxide or dioxide from the current evidence of record.

The majority of the article submitted by the Veteran deal with the health effects of various nitrogen oxides on nonsmokers.  The Board notes that the Veteran is a smoker, and he also had a history of drug use, including cocaine, marijuana (noted in his service records) and methamphetamine.  The form of his drug use is not listed.  He has a diagnosis of COPD from at least May 2007.

A June 2008 request for records from the Kansas City VA Medical Center (VAMC) for records from the 1980s related to "lung problems" suggested that additional records may be available at the Wichita Kansas VAMC.  It is not clear from the record if attempts were made to obtain these additional records from Wichita.  On remand, attempts to obtain these records should be made.

In February 2008, the Veteran reported that in 1979 he was pumping fuel when a fire occurred and he was exposed to smoke and "fumes."  There has been no attempt to verify this reported accident.  On remand, the RO should ask for additional details, and attempt to verify this incident.

Additionally, the Veteran should be scheduled for a VA examination to determine if his current COPD is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any treatment records from the 1980s from the Wichita Kansas VAMC.

2.  Attempt to determine through appropriate sources the chemical (oxidizer) involved in the August 24, 1978 McConnell AFB accident.  

3.  Contact the Veteran and request that he provide additional details (month date range) regarding his February 2008 statement that he was involved in fire in 1979 while pumping fuel.

4.  Schedule the Veteran for a VA examination.  After a review of the claims file, including the various medical treatises and articles submitted by the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current COPD was incurred in or is otherwise related to his military service?  

Note that although the Veteran did not provide direct support during the accident, he was attached to the security force stationed there, and was likely in the vicinity of the AFB during the accident.

Provide an explanation/rationale for any opinion expressed.

5.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


